Citation Nr: 0839850	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-42 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
rated as 20 percent disabling as of July 7, 2003, and as 40 
percent disabling as of April 24, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
awarded the veteran an increased rating of 20 percent for a 
low back disability (disc disease with extensive degenerative 
changes at about L5-S1), effective July 7, 2003.  In April 
2008, the Board remanded the claim for further development.  
By a May 2008 rating decision, the RO assigned a higher 
rating of 40 percent for the low back disability, effective 
April 24, 2008.  However, as that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  Since July 7, 2003, the date of claim for an increased 
rating, the date of claim for an increased rating, the 
veteran's low back disability (disc disease with extensive 
degenerative changes at about L5-S1) has been manifested by 
severe limitation of motion of the lumbar spine.

2.  Since July 7, 2003, the veteran has not demonstrated 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  Since July 7, 2003, the veteran's low back disability has 
not been manifested by incapacitating episodes of 
intervertebral disc disease requiring bedrest, prescribed by 
a physician.

4.  Since July 7, 2003, the veteran's low back disability has 
not been productive of bowel or bladder impairment.  

5.  Since July 7, 2003, the veteran's low back disability has 
been productive of neurologic impairment of the right lower 
extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

6.  Since July 7, 2003, the veteran's low back disability has 
been productive of neurologic impairment of the left lower 
extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since July 7, 2003, the criteria for a rating of 40 
percent, but no higher, for the orthopedic manifestations of 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 
5237, 5242, 5243 (2008).  

2.  Since July 7, 2003, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; DC 8520 (2008).

3.  Since July 7, 2003, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2003, August 2003, and April 2008, both prior to and 
subsequent to the initial RO decision that is the subject of 
this appeal.  That correspondence informed him of what 
evidence was required to substantiate the claim and of him 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.

The Board acknowledges that the VCAA correspondence sent to 
the veteran in July 2003, August 2003, and April 2008 did not 
meet the requirements of Vazquez-Flores and was not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
veteran was provided with correspondence regarding what was 
needed to support her claim.  Specifically, the July 2003, 
August 2003, and April 2008 VCAA notice letters advised the 
veteran that his statements from other people describing his 
physical symptoms, as well as medical and employment records, 
could be used to substantiate his claim, and the veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the November 2004 statement of 
the case and the September 2008 supplemental statement of the 
case.  Thus, given the July 2003, August 2003, and April 2008 
VA correspondence, the November 2004 statement of the case, 
and the September 2008 supplemental statement of the case, 
the veteran is expected to have understood what was needed to 
support his claim for an increased rating for a low back 
disability.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in VA treatment records dated 
from January to April 2004, the veteran set forth arguments 
based on schedular and extraschedular criteria applicable to 
his low back disability by arguing that his symptoms 
substantially impaired his occupational and social 
functioning by exacerbating his depression, sleeping 
difficulties, and diminished interest in previously enjoyable 
activities.  Additionally, in the September 2008 appellant 
brief, the veteran's service representative asked for 
extraschedular consideration on the basis that the veteran 
was "incapable of performing the manual labor for which is 
solely skilled in order to maintain gainful employment."  
Further, in the course of VA examinations performed in 
September 2003, December 2005, and April 2008, the veteran 
was informed of the diagnostic criteria for rating 
disabilities of the spine.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the 
diagnostic criteria for rating his low back disability and 
his awareness of the need to demonstrate an adverse impact on 
his daily life and employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which she authorized VA to request, have 
been obtained.  38 U.S.C.A. § 5103A.  VA has associated with 
the claims folder her service and post-service treatment 
records as well as other pertinent evidence.  The veteran has 
not identified any additional evidence related to his 
service-connected low back disability.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.  
The veteran has also been afforded formal VA examinations in 
September 2003, December 2005, and April 2008 to evaluate the 
nature, extent and severity of his service-connected low back 
disability.  Significantly, the Board observes that the 
veteran has not reported that his low back disability has 
worsened since that time, and thus a remand is not required 
solely due to the passage of time since the November 2005 VA 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The veteran, who has been service connected for a low back 
disability since April 8, 1983, filed his claim for an 
increased rating on July 7, 2003.  During the pendency of his 
appeal, the regulations for rating disabilities of the spine 
were revised, effective September 26, 2003.  68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change, but must apply both criteria to the 
period after the effective date of the regulatory change and 
determine which is more favorable to the claimant.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted 
a 20 percent rating when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since that rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion was not warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 
63 Fed. Reg. 31262 (1998).  In this case, however, the 
veteran filed his claim for an increased rating on July 7, 
2003, and therefore the version of DC 5293 in effect prior to 
September 23, 2002 is not applicable.

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was slightly revised in September 
2003.  Effective September 26, 2003, the regulations for 
rating disabilities of the spine were revised, and the 
diagnostic codes were reclassified.  These reclassified 
diagnostic codes include 5237 (lumbosacral strain) and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243 (2008).
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Here, the veteran contends that he is entitled to a higher 
rating for his back disability for each of the periods from 
July 7, 2003 to April 23, 2008, and from April 24, 2008 to 
the present.  His entitlement to an increased rating for each 
of these periods will be evaluated in turn.

July 7, 2003 to April 23, 2008

For this period, the veteran's back disability (disc disease 
with extensive degenerative changes at about L5-S1) was rated 
20 percent disabling under DC 5293-5243.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  DC 5293 is the old diagnostic code pertaining to 
intervertebral disc syndrome (IDS), and DC 5243 is the new 
code for that disability, which went into effect in September 
2003.  Other applicable diagnostic codes include DC 5292, 
which contemplates limitation of motion of the lumbar spine, 
and DC 5295, which contemplates lumbosacral strain.  38 
C.F.R. § 4.71a, DCs 5292, 5295.  Additionally, the Board will 
consider DC 5237, the revised code for lumbosacral strain and 
DC 5242, which pertains to degenerative arthritis of the 
spine, which are  rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 
5242, 5243, 5292 (2008).  DC 5242, however, may not serve as 
a basis for an increased rating in this case.  The lumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45.  DC 
5242 directs that degenerative arthritis of the spine be 
evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5243.  DC 
5003 allows for the assignment of a 20 percent rating only 
where there is X-ray evidence of arthritis of two or more 
major joints or two or more minor joint groups.  The lumbar 
spine may only be rated as one major joint.  Regardless, the 
veteran is already in receipt of a compensable rating based 
on limitation of motion, and thus neither DC 5003 nor 5242 
may serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown that the veteran had 
complete bony fixation of the spine (DC 5286) or ankylosis of 
the lumbar spine (DC 5289).  Accordingly, the diagnostic 
codes pertaining to those disabilities are not applicable 
during this period.  Additionally, radiographic evidence of 
vertebral fracture was not identified.  Therefore the 
diagnostic criteria pertaining to residuals of a fracture of 
the vertebra are not applicable because demonstrable 
deformity of a vertebral body was not shown (DC 5285).

Evidence for consideration during this period includes VA 
treatment records and reports of VA spine examinations 
conducted in September 2003 and December 2005.

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 40 
percent was not warranted unless there was severe limitation 
of lumbar motion.  38 C.F.R. § 4.71a, DC 5292. 

In VA treatment records dated from April 2003 to September 
2003, the veteran reported a history of low back and leg pain 
extending back to the beginning of his period of active duty 
in 1973, when he "dropped 2-3 floors" and landed on one leg 
in a ditch.  Since that time, the veteran stated, his back 
pain had not significantly improved.  He indicated that he 
took valium for his symptoms and had also received epidural 
steroid injections and other treatment at a VA pain clinic.  
It was further noted that the veteran suffered from 
arthritis. 

A Magnetic Resonance Imaging (MRI) report of the veteran's 
spine, completed in April 2003, showed diffuse spondylitic 
changes at the L5-S1 vertebrae, distinguished by a central 
herniated disc abutting the right S1 nerve root, superimposed 
to a broad-based disc osteophyte complex that significantly 
narrowed the neural foramina, left more than right, with left 
L5 exiting nerve root impingement.  The report also revealed 
broad-based bulging discs at the L3-L4 and L4-L5 vertebrae, 
resulting in mild central canal stenosis and bilateral 
moderate neural foraminal narrowing without exiting nerve 
root impingement.  

On VA examination in September 2003, the veteran reported 
that he had injured his back on three separate occasions in 
service, adding that his treatment for those injuries had 
been conservative and that he had not had back surgery.  The 
veteran complained of chronic low back pain that radiated 
down to his right leg and was accompanied by intermittent 
numbness in that lower extremity.  He also reported 
difficulty walking and sleeping due to low back and leg pain, 
but indicated that those symptoms did not otherwise affect 
his daily living activities or his employment as a teacher.  
The veteran denied using any orthotic equipment to address 
his back pain.  Nor did he report any weakness, numbness, or 
spasm in his low back.  

The range of motion of the veteran's lumbar spine was as 
follows: forward flexion to 60 degrees, extension to 15 
degrees, 20 degrees right bending, 25 degrees left bending; 
no rotation measurements were indicated.  While the veteran 
indicated that his range of motion was limited by pain, such 
limitation could not be duplicated on examination.  There was 
no indication of any gait abnormalities, lordosis, or 
thoracic kyphosis.  Straight leg raising was negative, and 
there were no reflex or sensorimotor defects noted.  Nor were 
any other neurological manifestations shown. 

Based upon the veteran's statements, clinical examination, 
and a review of his service medical records, he was diagnosed 
with IDS. 

In VA treatment records dated from January 2004 to April 
2004, the veteran recounted his long history of low back 
pain, stating that he had undergone a lumbar laminectomy in 
1983, which had produced in a small scar on the midline of 
his lumbosacral spine.  The veteran added that while the 
laminectomy had relieved his symptoms for approximately five 
years, he had since experienced a steady and complete 
resurgence of his low back pain.  However, he indicated that 
he had not undergone any other surgical treatment since 1983.  
The veteran stated that his low back pain now substantially 
impaired his occupational and social functioning by 
exacerbating his depression, sleeping difficulties, and 
diminished interest in previously enjoyable activities.  He 
described his current back pain as chronic in nature, rating 
it as a 5 or 6 on scale of 1-10, with intermittent flashes of 
burning pain, rated as a 9/10, which occurred after prolonged 
sitting, standing, or walking.  Additionally, the veteran 
indicated that he experienced a sharp, "knife-like" pain 
radiating down to his right thigh and his left knee, calf, 
and foot, which was associated with numbness.  He denied any 
incontinence or saddle anesthesia.  In terms of treatment, 
the veteran noted that he was currently taking tramadol and 
tylenol with codeine for his back symptoms; he requested 
opiates and was prescribed vicodin.  

Physical evaluation notes dated in February 2004 reflect a 
decrease in lumbar lordosis and a mild tenderness to 
palpation over the post midline lumbosacral spine, with no 
showing of allodynia.  There was "marked" tenderness to 
palpation over the facet joints, "exquisite" tenderness to 
palpitation over the posterior superior iliac spine, a 
positive Spurling's result for pain at the L4/L5 and L5/S1 
vertebrae, and marked tightness of the lumbosacral paraspinal 
muscles, bilaterally.  No trophic changes were observed in 
the muscles of the veteran's low back or lower extremities.  
While strength testing was noted to be voluntarily limited 
due to pain, the veteran manifested 4/5 strength in his hip 
extensors, hip flexors, knee extensors, knee flexors, plantar 
extensors, and plantar flexors, bilaterally.  Straight leg 
raising was positive with respect to the veteran's right leg; 
no results were provided for his left.  Manipulation of the 
sacroiliac joints was noted reproduce much of the veteran's 
pain symptoms.  He was noted to have a "broad, shuffling 
gait."  Range of motion testing yielded the following 
results: forward flexion to 50 degrees, extension to 20 
degrees, and lateral flexion to 30 degrees.  All ranges of 
motion were limited by pain.

The veteran underwent a follow-up VA examination in December 
2005, in which he complained of pain radiating down to both 
legs, with no bowel or bladder abnormalities.  He stated that 
he had retired from teaching and no longer worked, but did 
not indicate that his low back problems in any way affected 
his employment situation.  The veteran denied any 
incapacitating episodes in the last 12 months.  Additionally, 
he indicated that while he now used a cane for ambulation, he 
was still able to perform the activities of daily living, 
although he had some difficulty undressing and taking his 
shoes and socks off.  

On physical examination, the veteran was noted to have poor 
heel and toe raising and very poor balance.  His ranges of 
motion were 45 degrees flexion, zero degrees extension, 20 
degrees right and left bending, and zero degrees right and 
left rotation.  Repetitive motion was noted to cause an 
increase in pain and a decrease of 10 degrees with respect to 
all ranges of motion.  However, no fatigability, weakness, 
lack of endurance, or incoordination was shown.  Nor were 
there any findings of reflex or motor deficits.  The veteran 
was noted to have decreased sensation of the L5 and S1 nerve 
root in the left lower extremity.  He had positive straight 
leg raising bilaterally.  

Based on a review of the claims folder and the physical 
examination, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine with radiculitis.  It was noted 
that his low back disability had worsened since the time of 
his last examination.  

Taking into account the ranges of motion recorded at the 
September 2003 and December 2005 VA examinations and the 
February 2004 physical evaluation, the Board concludes that 
the limitation of motion of the veteran's lumbar spine during 
the period from July 7, 2003 to April 23, 2008 period most 
accurately fell within the severe range.  As noted above, the 
veteran's demonstrated lumbar ranges of motion during the 
relevant appeals period were between two-thirds and one-half 
of the normal range.   Significantly, however, his ranges of 
motion were affected by pain, which was exacerbated by 
repetitive motion.  Additionally, the veteran reported that 
his low back disability was manifested by chronic pain, 
accompanied by flare-ups of "burning" pain, which occurred 
after prolonged sitting, standing, or walking, as well as a 
sharp, "knife-like" pain and numbness radiating down to his 
lower extremities. Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine and 
taking into account the DeLuca provisions for pain on use, 
the veteran's low back disability was analogous to severe 
limitation of motion and thus warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5292 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Because 
that represents the maximum rating under former DCs 5292 and 
5295, a higher rating under those former regulations is not 
available.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability also met the requirements for a 40 percent rating, 
but no higher.  According to the new regulations, his ranges 
of motion fell at most within the requirements for a 40 
percent rating: forward flexion of the thoracolumbar spine to 
30 degrees or less.  38 C.F.R. § 4.71a, DC 5237 (2007).  
There was no evidence showing that that the disability was 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, under the new schedular criteria 
of DC 5237, a rating of 40 percent, but no higher, is 
warranted during the period from July 7, 2003, to April 23, 
2008.

With respect to whether DC 5293, the old schedular code 
pertaining to IDS, would entitle the veteran to a higher 
rating, the Board observes that the veteran filed his 
increased rating claim on July 7, 2003, just after that code 
was amended.  Therefore, the rating criteria that existed for 
IDS prior to September 23, 2002, are not applicable in this 
instance.  Nevertheless, even if the Board were to consider 
that prior rating criteria, it would not find that a rating 
in excess of 40 percent for IDS was warranted.  Indeed, while 
the evidence for consideration shows that the veteran's 
ranges of motion were found to be affected by pain, with 
increased pain on repetitive use, as well as slightly 
diminished muscle strength and a "broad, shuffling" gait, 
no muscle spasms or trophic changes were observed.  Nor were 
any reflex or motor deficits or other neurological 
abnormalities noted.  Accordingly, the Board concludes that 
none of the clinical evidence during the relevant appeals 
period supports a conclusion that the veteran had 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Therefore, the Board finds that the 
veteran would not be entitled to an increased rating for his 
back disability under the criteria of DC 5293, as in effect 
prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, the code relating to IDS was 
amended, effective September 23, 2002.  After September 23, 
2002, and prior to September 26, 2003, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a rating of 40 percent was 
warranted for IDS with incapacitating episodes having a total 
duration of least four weeks but less than six weeks during 
the past 12 months.  Finally, a rating of 60 percent was 
warranted for IDS with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Here, the veteran expressly stated at the time of his 
December 2005 VA examination that he had not experienced any 
incapacitating episodes during the previous year, and there 
is no evidence that he was prescribed bed rest by a physician 
for more than two weeks during any 12-month period of the 
rating period under consideration.  Moreover, at the time of 
his September 2003 and December 2005 VA examinations, the 
veteran indicated that his low back and leg pain did not 
significantly interfere with his daily living activities.  
Further, while the veteran told the December 2005 VA examiner 
that he had retired from his teaching job, he did not 
indicate that his back symptoms had impacted his employment.  
Accordingly, the Board finds that the veteran is not entitled 
to an increased rating based on incapacitating episodes.

There is no evidence of record from July 7, 2003, to April 
23, 2008 showing incapacitating episodes as defined under the 
old schedular criteria pertaining to IDS or the version of DC 
5293 in effect from September 23, 2002 to September 26, 2003.  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in September 2003, the veteran had forward 
flexion to 60 degrees, extension to 15 degrees, 20 degrees 
right bending, and 25 degrees left bending; with no evidence 
of limited range of motion due to pain.  In February 2004, 
the veteran demonstrated forward flexion to 50 degrees, 
extension to 20 degrees, and lateral flexion to 30 degrees, 
limited by pain.  Finally, in December 2005, he manifested 45 
degrees flexion, zero degrees extension, 20 degrees right and 
left bending, and zero degrees right and left rotation, with 
a decrease of 10 degrees on repetition with respect to all 
ranges of motion.  Taken together, those ranges of motion 
would warrant a rating of no more than 40 percent under the 
general rating formula.  38 C.F.R. § 4.71a, DCs 5237 (2002).  
The requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire thoracolumbar 
spine, are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2008).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

As noted above, VA treatment records and on VA examinations 
dated from July 7, 2003 to April 23, 2008 show symptoms and 
assessment of radiculopathy in the lower extremities, 
bilaterally.  The radiculopathy was associated with 
occasional numbness.  Additionally, the April 2003 MRI report 
showed a central herniated disc abutting the right S1 nerve 
root, with left L5 exiting nerve root impingement.  Further, 
the straight leg raising tests performed in February 2004 and 
December 2005 were positive and the veteran was found to have 
decreased sensation in the left leg and slightly diminished 
muscle strength in the lower extremities, bilaterally.  
However, there were no clinical findings of any muscle 
atrophy, reflex or motor deficits, or other neurological 
abnormalities.  The Board therefore finds that from July 7, 
2003, to April 23, 2008, the veteran's radicular symptoms in 
his lower extremities were primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to an award of separate 10 percent 
rating for the neurological manifestations of his low back 
disability in his bilateral lower extremities under DC 8520 
during this period.  The Board finds no evidence of organic 
changes, such as muscle atrophy, that would warrant a higher 
rating or demonstrate more than a mild degree of incomplete 
paralysis of the sciatic nerve.

The Board has considered whether a higher rating might be 
warranted for any period of time from July 7, 2003, when the 
veteran filed his claim for an increased rating, until March 
19, 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
discussed above, the weight of the credible evidence 
demonstrates that the veteran is entitled to a disability 
rating of 40 percent, but no higher, under the applicable 
spinal rating criteria the relevant time period.  
Additionally, the Board finds that the veteran is entitled to 
separate 10 ratings for the neurological manifestations of 
his back disability in her lower extremities during this 
period.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

April 24, 2008 to the Present

During this period, the veteran's low back disability was 
rated 40 percent disabling under DC 5243, the revised code 
for IDS, which is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008), 38 C.F.R. § 4.71a, DC 5237.  Under the old schedular 
criteria, this represented the maximum schedular rating 
available for limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a, DC 5292.  It also represented the maximum schedular 
rating available for lumbosacral strain (DC 5295).  

The old diagnostic codes 5285 (residuals of a fracture of the 
vertebra), 5286 (complete bony fixation of the spine), and 
5289 (ankylosis of the lumbar spine) also provided for 
ratings in excess of 40 percent.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289.  Given that there is no evidence of 
fractured vertebra, complete bony fixation, or ankylosis of 
the lumbar spine, however, the Board finds that the veteran 
is not entitled to a rating higher than 40 percent under 
those diagnostic criteria.  38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289.
The Board now turns to DC 5293.  In evaluating whether DC 
5293 would entitle the veteran to a rating higher than 40 
percent, the only clinical evidence for consideration is a VA 
spine examination dated April 24, 2008.  At that examination, 
the veteran complained of constant low back pain radiating 
down to his thighs and legs, with a burning sensation in the 
left thigh.  He added that he experienced painful flare-ups 
on prolonged walking and standing.  It was noted that the 
veteran took vicodin and other muscle relaxers for his low 
back pain and related symptoms.  Additionally, it was noted 
that he had undergone epidural and nerve block injections in 
2004, 2005, and 2006, which had provided temporary pain 
relief, and that he was scheduled to have additional epidural 
injections in the near future.  The veteran reported that in 
addition to pain, he experienced weakness and stiffness in 
his bilateral lower extremities, which was worse on his right 
side, and that he used a cane to walk.  However, he did not 
report any bowel or bladder dysfunction as a result of his 
low back disability, and denied that his symptoms resulted in 
any incapacitating episodes in past year or otherwise 
interfered with his daily living activities.  It was noted 
that the veteran had left his computer teaching job because 
of mental problems, including a bipolar disorder.  However, 
there was no indication that his low back disability 
interfered with his employment prospects.

Neurological examination revealed a positive straight leg 
raising on the left side and a negative straight leg raising 
on the right.  Decreased sensation was found over the lateral 
and posterior aspect of the left thigh and leg.  Muscle 
strength was assessed as 5/5, bilaterally.  Ankle and knee 
jerks were noted to be diminished, bilaterally.  No other 
neurological abnormalities were found.  X-rays taken of the 
lumbar spine showed severe narrowing of the L5-S1 vertebra 
with degenerative osteoarthritic changes.  A CAT scan showed 
L4-L5 paracentral disc herniation with spinal stenosis, as 
well as a bulging disc at L5-S1 with osteophytes and 
spondylosis accompanied by foraminal narrowing.  

Range of motion testing showed forward flexion to 30 degrees, 
extension to 20 degrees, left and right lateral flexion and 
lateral rotation to 20 degrees, with all ranges of motion 
limited by pain.  However, it was noted that repetitive 
motion did not produce additional limitation of motion due to 
pain, weakness, fatigue, lack of endurance, or 
incoordination.  The veteran was shown to walk without a limp 
and to have normal heel and toe risings.  No deformities of 
the lumbar spine were found.  Some tenderness was noted at 
the L4-L5 and S1 vertebrae as well as over both buttocks with 
minimal paravertebral muscle spasm.  

As noted above, the code relating to IDS was amended, 
effective September 23, 2002.  After September 23, 2002, and 
prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation 38 C.F.R. § 4.71a, DC 5243 (2008).  Under that 
criteria, a 60 percent rating is warranted where the evidence 
reveals incapacitating episodes (defined as requiring bed 
rest prescribed by a physician and treatment by a physician) 
having a total duration of at least six weeks during the past 
12 months.   

At the April 2008 VA examination, the veteran expressly 
denied that he had experienced any incapacitating episodes in 
the past 12 months due to low back pain.  Moreover, there is 
no other clinical evidence demonstrating that he was 
prescribed bed rest by a physician during the relevant 
period.  Accordingly, the Board finds that the record does 
not support a rating higher than 40 percent based upon 
incapacitating episodes under the criteria for DC 5293, in 
effect between September 23, 2002 and September 26, 2003.  A 
September 2003 revision to the IDS code stated that IDS (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  

As noted above, there is no clinical evidence of 
incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
April 2008 VA examination showed forward flexion to 30 
degrees, extension to 20 degrees, left and right lateral 
flexion and lateral rotation to 20 degrees, with all ranges 
of motion limited by pain.  Those findings would warrant a 
rating of no more than 40 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula - unfavorable ankylosis of either the 
thoracolumbar spine or the entire spine - are neither 
contended nor shown.

With respect to neurological manifestations, the Board finds 
that the results of the April 2008 examination, which is the 
only clinical evidence of record during the relevant appeals 
period, warrant continued separate ratings of 10 percent, 
bilaterally, based on the veteran's complaints of radiating 
pain, numbness, and weakness in his lower extremities and the 
clinical findings of positive straight leg raising on his 
left side, decreased sensation in the left thigh and leg, and 
diminished ankle and knee jerks.  38 C.F.R. § 4.1.  However, 
there have been no clinical findings of muscle atrophy or 
other neurological manifestations of his low back disability 
in either lower extremity that would warrant a higher rating 
or demonstrate more than a mild degree of incomplete 
paralysis of the sciatic nerve.  
The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45, and the holdings in DeLuca.  38 C.F.R. §§ 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased evaluation for the veteran's low back 
disability for the period since April 24, 2008, is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 40 
percent rating, but no higher.  In this regard, the Board 
observes that while the veteran complained of weakness in his 
lower extremities at his April 2008 VA examination, he was 
nonetheless able to undergo repetitive range of motion 
testing.  Moreover, the VA examiner expressly determined that 
repetitive motion did not produce additional limitation of 
motion due to pain, weakness, fatigue, lack of endurance, or 
incoordination.  Taken as a whole, the effects of the 
veteran's low back disability are contemplated in the 
currently assigned 40 percent disability evaluation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a disability rating higher than 40 percent.  

In sum, the weight of the credible evidence demonstrates that 
at no time since April 24, 2008, have the orthopedic 
manifestations of the veteran's low back disability warranted 
more than a 40 percent rating.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  Additionally, the evidence of record 
establishes that the veteran is entitled to continued 
separate ratings of 10 percent, but no higher, for the 
neurological manifestation of his low back disability in his 
lower extremities, bilaterally.  38 C.F.R. § 5107(b) (West 
2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  The Board 
acknowledges that in VA treatment records dated from January 
to April 2004, the veteran reported that his low back pain 
substantially impaired his occupational and social 
functioning by exacerbating his depression, sleeping 
difficulties, and diminished interest in previously enjoyable 
activities.  Additionally, the Board observes that in a 
September 2008 statement, the veteran's representative asked 
for extraschedular consideration on the basis that the 
veteran was "incapable of performing the manual labor for 
which is solely skilled in order to maintain gainful 
employment."  Those contentions by the veteran and his 
representative, however, are not supported by the clinical 
evidence of record.  Indeed, the veteran's December 2005 and 
April 2008 VA examinations reflect that he retired from a 
computer teaching job due to nonservice-connected mental 
health problems and do not otherwise indicate that his low 
back disability has significantly impacted his ability to 
work or perform the activities of daily living.  Nor is there 
any other evidence that his low back disability goes beyond 
that contemplated in the disability ratings that have been 
assigned.  His condition also has not been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

For the period from July 7, 2003, to April 23, 2008, an 
increased rating of 40 percent, but no higher, for a low back 
disability is granted.

Since April 24, 2008, a rating in excess of 40 percent for a 
low back disability is denied.

Effective July 7, 2003, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted.

Effective July 7, 2003, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.
.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


